Citation Nr: 1816443	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-02 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating evaluation in excess of 20 percent for left shoulder acromioclavicular disability from February 23, 2011. 


REPRESENTATION

Appellant represented by:	James M. Brzezinski, Attorney 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1987 to July 1992.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In a December 2017 rating decision, the RO granted an evaluation of 20 percent for the entire period on appeal. 

The claim was brought before the Board in July 2016 and September 2017 and was remanded for further development. 


FINDING OF FACT

The Veteran's left shoulder disability has not manifested to humerus impairment of loss of head, nonunion, or fibrous union, or an arm limitation to 25 degrees from side, or favorable or unfavorable ankylosis of the scapulohumeral articulation. 


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 percent for left shoulder acromioclavicular disability, from February 23, 2011 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5200-5203 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Further, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Factual Analysis 

The Veteran's service-connected left shoulder disability is currently rated under Diagnostic Code (DC) 5203 for Impairment of Clavicle or Scapula.  Under this Diagnostic Code, the disability is rated based on the General Rating Formula for the Shoulder and Arm.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  The General Rating Formula for the Shoulder and Arm is as follows:

Under DC 5200, ankylosis of the scapulohumeral articulation is when the scapula and humerus move as one piece.  For the minor arm, favorable ankylosis, with abduction to 60 degrees (the ability to reach the mouth and head) is rated at 20 percent; intermediate, between favorable and unfavorable, ankylosis is rated at 30 percent; and unfavorable ankylosis of the scapulohumeral articulation with abduction limited to 25 degrees from the side warrants a 40 percent rating. 

Under DC 5201, limitation of motion of the minor arm to shoulder level warrants a 20 percent rating; limitation of motion of the minor arm midway between the side and shoulder level also warrants a 20 percent rating; and when motion is limited to 25 degrees from the side, a 30 percent rating is warranted.  

Under DC 5202, for other impairment of the humerus for the minor arm, recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements is rated at 20 percent; recurrent dislocation with infrequent episodes and guarding of movement only at the shoulder level is rated at 20 percent; and fibrous union of the humerus is rated at 40 percent; nonunion of the humerus is rated 50 percent; and a loss of the humerus head is rated at 70 percent.

Under DC 5203, for impairment of the clavicle or scapula in the minor arm, a malunion or nonunion without loose movement is rated at 10 percent, and a nonunion with loose movement or for dislocation of the clavicle is rated at 20 percent.  

Here, the Veteran is right-handed and thus, his left shoulder disability is rated as 20 percent disabling for the minor arm from February 23, 2011.  

In a July 2011 VA examination, the Veteran reported pain in the top of his left shoulder, which he rated as a 1 or 2 out of 10.  He reported no pain when he leaned back, but would feel pain upon awakening and a sharp pain throughout the day that he would rate as a 7 to 8.  The Veteran stated his pain generally lasted only 30 seconds, until he stops whatever he is doing that is causing the pain.  He further stated that his pain is brought on by shrugging-type motions, working above his head, and other various kinds of movements would cause a sharp pain.  He stated he felt his left shoulder was weak and stiff, but unstable.  He provided that his shoulder does not give out or lock and he suffers no lack of endurance unless he was working overhead.  There were no periods of swelling, redness, or warmth.  He was not taking any medication nor did he have ongoing physical therapy.  He reported his left shoulder did not affect his work or his activities of daily living, although he provided that he did not work out like he used to because of his left shoulder.  He had no hospitalizations or surgeries.  The examiner noted that range of motion testing showed there was no loss of motion noted with repetition, and therefore, a statement could not be made as to whether there is increased loss of motion, loss of function, or lack of endurance during a flare-up without resorting to mere speculation.  The Veteran's forward flexion was to 170 degrees total with pain greater than 160 degrees, abduction to 125 degrees with endpoint pain, external rotation to 85 degrees, internal rotation to 90 degrees, and adduction to 50 degrees.  The Veteran's strength was 5 out of 5 in all planes.  Supraspinatus test was negative and x-rays showed minimal widening acromioclavicular (AC) joint.  The x-ray further showed no fracture or bone destruction, bony mineralization was within normal limits, and adjacent osseous structures were unremarkable.  The examiner stated the overall impression of the left shoulder was AC joint separation with residual slight decreased range of motion. 
 
The Veteran received another VA examination in December 2016.  The Veteran reported that his left shoulder was stiffer.  He went to primary care for his pain within the past year, but there was no injury, only pain when trying to lift his arm.  He stated he felt discomfort every day and it was worse with cold/damp weather.  He reported being treated in physical therapy, and with exercises his left shoulder was getting better.  He suffered from weakness and occasionally heard a "pop" when reaching.  The Veteran suffered functional loss or functional impairment by not being able to perform overhead lifting.  His range of motion was abnormal or outside of normal range, which contributed to his functional loss.  There was evidence of pain with weight bearing and he had localized tenderness or pain on palpation of the joint.  Range of motion testing revealed 100 degrees flexion, 90 degrees abduction, 80 degrees external rotation, and 45 degrees internal rotation.  The Veteran was able to perform repetitive testing with at least three repetitions. The examiner noted the examination was medically consistent with the Veteran's statements describing his functional loss with repetitive use over time.  However, the examiner stated she was unable to opine whether the pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time without resorting to mere speculation.  The examiner also noted the examination was medically consistent with the Veteran's statements describing his functional loss during flare-ups.  However, the examiner stated she again was unable to opine whether the pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time without resorting to mere speculation.  The Veteran had forward flexion strength of 4 out of 5 and abduction strength of 4 out of 5.  There was also a reduction in muscle strength.  The Veteran had no atrophy or ankylosis of the scapulohumeral articulation.  The examiner noted there was a rotator cuff condition.  The Veteran had a positive empty can test, which means weakness was shown when the Veteran abducted his arm to 90 degrees and forward flexed to 30 degrees, turning his thumb down and resisting downward force applied by the examiner.  The external rotation/infraspinatus strength test was also positive for weakness.  The Veteran was unable to perform a lift-off subscapularis test.  Shoulder instability was not suspected.  The Veteran was found to have an AC joint dislocation in both shoulders.  His clavicle or scapula condition affected the range of motion in his shoulder.  He had tenderness on palpation of the AC joint, and cross-body abduction testing was positive for weakness.  The Veteran had no impairments of the humerus, to include loss of head, nonunion, or fibrous union of the humerus, or malunion of the humerus with moderate or marked deformity.  The Veteran's shoulder condition did not have such functional impairment that amputation with prosthesis was warranted.  The examiner lastly noted that his condition did impact his ability to perform any type of occupational task, such as an impact on lifting. 

In November 2017, the Veteran received a VA examination.  The examiner noted that the Veteran had AC joint separation in his left shoulder.  The Veteran reported no specific care since his last examination.  He was still performing his home exercise program that he learned in physical therapy.  The Veteran reported he had functional loss or impairment of the joint or extremity, which included constant left shoulder pain that increases with overhead activity and cold weather.  The Veteran also reported that he was unable to perform repetitive overhead activities.  His initial range of motion was abnormal or outside the normal range.  Range of motion testing revealed 100 degrees flexion, 100 degrees abduction, 70 degrees external rotation, and 80 degrees internal rotation.  There was pain noted on flexion, abduction, and external rotation, but it did not result in functional loss.  There was also evidence of localized tenderness or pain on palpation of the joint or associated tissue, which entailed tenderness on anterior shoulder.  There was no crepitus noted.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  The examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use overtime.  The examiner noted that the Veteran had additional contributing factors of his disability, which included less movement than normal due to ankylosis, adhesions, etc.  He had forward flexion strength of 5 out of 5, abduction strength of 5 out of 5 and no reduction in muscle strength.  The Veteran had no atrophy and no ankylosis of the scapulohumeral articulation.  The empty-can test was positive for weakness.  External rotation/infraspinatus strength test was negative, as well as the lift-off subscapularis test was negative.  There was no instability, dislocation, or labral pathology suspected.  He had mild AC separation, which affected range of motion of the shoulder joint.  There was also tenderness on palpation of the AC joint. Cross-body abduction testing was positive.  He had no conditions or impairments of the humerus, such as loss of head, nonunion, or fibrous union of the humerus.  The examiner noted that his condition did impact his ability to perform any type of occupational task, such as an impact on lifting.  The examiner lastly noted that there was evidence of pain on passive and active range of motion, and pain on weight bearing and non-weight bearing. 

After a review of the evidence, the Board finds that an evaluation in excess of 20 percent is not warranted.  During the entire period on appeal, the Veteran has not had humerus impairment, to include loss of head, nonunion, or fibrous union.  Thus, the Veteran does not qualify for a rating under DC 5202.  The Veteran has also not had an arm limitation of motion to 25 degrees from the side, which would warrant a 30 percent rating under DC 5201.  Furthermore, although the November 2017 examiner noted ankylosis as an additional contributing factor to the Veteran's disability, the Veteran did not show any ankylosis, favorable or unfavorable, of the scapulohumeral articulation.  Thus, a rating under DC 5200 is also not warranted.  

As provided above, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant criteria when evaluating limitation of motion for joint disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 202.  However, functional loss was considered by the RO in the granting of 20 percent for the entire period on appeal in the December 2017 rating decision. 

Further, although the Veteran has reported consistent pain in his left shoulder and an inability to participate in activities that require overhead reaching, the Veteran has been able to continue to day-to-day activities.  In fact, the Veteran has continued his exercise program provided by physical therapy and reported that with exercise his left shoulder was getting better.  Although the Veteran's left shoulder disability has caused him pain daily and occasional flare-ups and functional loss, there has been no functional loss severe enough to warrant higher ratings for any period under consideration.  Even considering the Veteran's functional impairment and flare-ups, the Veteran has not been required to see a specialist, have specific care, or have injections.  The Veteran has also consistently referred to his functional loss as only being pain and primarily a limitation on overhead reaching.  Further, his condition has not been severe enough to result in the equivalent of ankylosis of the scapulohumeral articulation, impairment of the humerus, or an arm limitation of 25 degrees from the side.  Therefore, the Veteran's limitation of motion due to pain is considered within his currently assigned rating under the Diagnostic Code and Deluca, but the assignment of any higher disability rating in excess of 20 percent is not warranted. 

The Board also acknowledges the Veteran's assertions that he is entitled to a higher rating because his symptoms are worse.  The Board recognizes that laypersons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether the Veteran's symptoms have worsened to certain severity requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  Accordingly, a rating in excess of 20 percent from February 23, 2011 for the Veteran's left shoulder disability is not warranted. 


ORDER

Entitlement to an evaluation in excess of 20 percent for left shoulder acromioclavicular disability from February 23, 2011 is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


